07/19/2021



                                                                                                   Case Number: DA 21-0126




                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                          SUPREME COURT CAUSE NO.DA 21-0126


STATE OF MONTANA,

               Plaintiff/Appellees,
                                                              ORDER FOR
    vs.                                                       ADDITIONAL TIME FOR
                                                              FILING OPENING BRIEF
CHARLEE BLAYLOCK,

                Defendant/Appellant.


               Upon review of the Defendant/Appellant's Motion for Additional Time for Filing

Opening Brief, and good cause therefrom;

               It is hereby ORDERED that the Defendant/Appellant shall have an additional

thirty (30) days from the due date of July 20th, 2021 to file their Opening Brief.

Defendant/Appellant Opening Brief will be due August 20th, 2021.




cc: Jami Rebsom
    Attorney General




                                                                                                       1
                                                                                        Electronically signed by:
                                                                                              Mike McGrath
                                                                                 Chief Justice, Montana Supreme Court
                                                                                              July 19 2021